DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s Amendments to the Claims filed on May 9, 2022 is respectfully acknowledged. However, the amendment renders a 35 U.S.C. 112 rejection for new matter. Claims 1-20 are pending for examination.

Response to Arguments
3.	Applicant's arguments filed May 9, 2022 regarding claim 1 have been fully considered but they are not persuasive. 	
	Applicant states that Park does not disclose "wherein, based on a first value corresponding to the deformation and a second value corresponding to rotation of the motor rotating shaft or the input shaft, the control unit acquires a torque between the first link and the second link”. However, Examiner’s position is that this amended limitation renders a 35 U.S.C. 112(a) rejection because the specification does not appear to provide the specifics of the claimed “first value” and “second value”. Due to the lack of criticality in the specification of these terms, as best understood by Examiner, Park et al. discloses that “not only torque in a rotation direction but also strain in a vertical or horizontal direction (that is generated due to deformation of an elastic body of the harmonic decelerator) may be transmitted to the sensor unit 130”, wherein the determined torque and strain can be interpreted as the values – Col. 14, lines 40-53.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1 and 15 and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the claim is not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for “a first value” and “a second value”.
To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or cancel the claim.

Claim Rejections - 35 USC § 102
7. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
	A person shall be entitled to a patent unless —
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise 	available to the public before the effective filing date of the claimed 	invention.

9. 	Claim(s) 1, 2, 6, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 9,647,513 B2).

	Regarding claims 1, 19 and 20, Park et al. discloses a driving mechanism to relatively rotate a first link and a second link, a control method for controlling a driving mechanism to relatively rotate a first link and a second link, and non-transitory computer-readable storage medium storing a program for executing the control method, the driving mechanism, method and medium comprising: 
	a motor having a motor rotating shaft (i.e. actuator unit 100 including motor 121 output to a sensor frame 131 of the sensor unit 130 through a harmonic decelerator that is connected by the input hollow shaft 129 —Col. 12, lines 10-12); 
	a reduction gear having an input shaft configured to rotate in an interlocked manner with the motor rotating shaft (i.e. the actuator unit 100 may include a decelerator 123 that is coupled to the motor 121 through a belt/pulley — Col. 12, lines 54-56), and being configured to transmit drive of the motor to the second link with a reduction in speed (i.e. decelerator 123 may be a device that is coupled to the motor 121 through the input hollow shaft 129 and that reduces a rotation speed – Col. 12, lines 40-42); 
	a structure having a hollow portion and being configured to deform by rotation of the second link (i.e. actuator unit 100 may be in each of joints of the articulated arm 400, and may rotate first and second horizontal arms 410 and 420 or the hand 500 – Col. 7, lines 10-12); and 
	a control unit, wherein, based on a first value corresponding to the deformation and a second value corresponding to rotation of the motor rotating shaft or the input shaft, the control unit acquires a torque between the first link and the second link (i.e. not only torque in a rotation direction but also strain in a vertical or horizontal direction (that is generated due to deformation of an elastic body of the harmonic decelerator) may be transmitted to the sensor unit 130, the torque and strain can be interpreted as the values – Col. 14, lines 40-53; reducing apparatus 900 of FIG. 12 may accurately sense torque by using the sensor unit 130 that is coupled to and disposed over the decelerator 123, and an operation of the decelerator 123 may be accurately controlled – Col. 31, lines 1-8).

	Regarding claim 2, Park et al. discloses the driving mechanism according to claim 1 as shown in the rejection above.
	Park et al. further discloses wherein the input shaft is arranged in the hollow portion (i.e. An input hollow shaft 129 may be outside a lower portion of the central hollow shaft 110, but central hollow shaft 110 can be interpreted as the input shaft - Col. 11, line 59 — Col. 12, line 13).

	Regarding claim 6, Park et al. discloses the driving mechanism according to claim 1 as shown in the rejection above.
	Park et al. further discloses a transmission mechanism configured to transmit drive of the motor rotating shaft to the input shaft (i.e. driving unit 120 may be in a middle portion of the actuator unit 100, and may include the motor 121, a decelerator 123, an encoder 125, and the input hollow shaft 129 – Col. 12, lines 14-16).

	Regarding claim 15, Park et al. discloses the driving mechanism according to claim 1 as shown in the rejection above.
	Park et al. further discloses wherein the structure and an encoder fixed to the structure constitute a torque sensor (i.e. the encoder 125 may be coupled to the input hollow shaft 129. Accordingly, the input hollow shaft 129 may function as a medium that connects the motor 121, the decelerator 123, the encoder 125, and the brake, and also, may become a basic shaft of a vertical power transmission structure of the actuator unit 100 – Col. 13, lines 44-61), wherein the first value is a value corresponding to an output of the torque sensor, and wherein the torque between the first link and the second link is acquired based on a sum of the first value and the second value (i.e. not only torque in a rotation direction but also strain in a vertical or horizontal direction (that is generated due to deformation of an elastic body of the harmonic decelerator) may be transmitted to the sensor unit 130, the torque and strain can be interpreted as the values – Col. 14, lines 40-53; reducing apparatus 900 of FIG. 12 may accurately sense torque by using the sensor unit 130 that is coupled to and disposed over the decelerator 123, and an operation of the decelerator 123 may be accurately controlled – Col. 31, lines 1-8).

	Regarding claims 16 and 17, Park et al. discloses a robot arm and robot apparatus comprising:
		a plurality of joints (i.e. actuator unit 100 may be in each of joints of the articulated arm 			400 -Col. 7, lines 10, 11); and
		the driving mechanism according claim 1, wherein the motor, the reduction gear, and 			the structure of the driving mechanism are provided on at least one of the plurality of 			joints (FIGS. 2, 3A, 3B).

	Regarding claim 18, Park et al. discloses a method for manufacturing an article using the robot arm according to claim 16, wherein the article is manufactured by operating the robot arm by controlling the motor based on the torque (i.e. pickup unit 510 is a unit that is capable of holding an object (not shown) to be moved, e.g., an object may be holdable in the pickup unit 510 of the hand 500 – Col. 8, lines 58-60).

Claim Rejections - 35 USC § 103
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	Claim(s) 3, 4, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 9,647,513 B2).

	Regarding claim 3, Park et al. discloses the driving mechanism according to claim 2 as shown in the rejection above.
	Park et al. does not disclose wherein the structure is arranged between the reduction gear and the first link, and wherein the motor rotating shaft and the input shaft are arranged so as to be in parallel to each other.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission mechanism of Park et al. to include wherein the structure is arranged between the reduction gear and the first link, and wherein the motor rotating shaft and the input shaft are arranged so as to be in parallel to each other, since the transmission mechanism of Park et al. facilitates the arrangement of actuator unit 100 including the decelerator coupled by using the belt/pulley, due to a parallel connection structure.

	Regarding claim 4, Park et al. discloses the driving mechanism according to claim 3 as shown in the rejection above.
	Park et al. further discloses wherein the structure includes a first member including the hollow portion, a second member including the hollow portion, and a coupling member configured to couple the first member and the second member together in a relatively movable manner, and wherein either the first member or the second member is connected to the reduction gear, and the other of the first member or the second member is connected to the first link.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission mechanism of Park et al. to include wherein the structure includes a first member including the hollow portion, a second member including the hollow portion, and a coupling member configured to couple the first member and the second member together in a relatively movable manner, and wherein either the first member or the second member is connected to the reduction gear, and the other of the first member or the second member is connected to the first link, since Park et al. facilitates the arrangement of actuator unit 100 in each of joints of the articulated arm 400, configured to rotate first and second horizontal arms 410 and 420.
	
	Regarding claim 7, Park et al. discloses the driving mechanism according to claim 1 shown above.
	Park et al. does not specifically disclose wherein the first link includes a frame, wherein the motor and the frame, and wherein, with respect to the frame, the transmission mechanism is provided on a side opposite of a side where the motor and the structure are provided.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving mechanism of Park et al. to include wherein the first link includes a frame, wherein the motor and the frame, and wherein, with respect to the frame, the transmission mechanism is provided on a side opposite of a side where the motor and the structure are provided, since the control apparatus of Park et al. facilitates the arrangement of the motor on the bottom side of the actuator 100.

	Regarding claim 9, Park et al. overcomes the driving mechanism according to claim 7 as shown in the rejection above.
	Park et al. further discloses wherein the transmission mechanism is a belt (i.e. actuator unit 100 may include a decelerator that is coupled to the motor 121 through a belt/pulley – Col. 12, lines 54, 55).

	Regarding claim 11, Park et al. discloses the driving mechanism according to claim 6 as shown in the rejection above.
	Park et al. does not specifically disclose wherein the control unit includes an input shaft torque acquisition unit configured to acquire an input shaft torque applied to the motor rotating shaft by rotation of the motor rotating shaft or the input shaft caused by rotating of the second link.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. to include wherein the control unit includes an input shaft torque acquisition unit configured to acquire an input shaft torque applied to the motor rotating shaft by rotation of the motor rotating shaft or the input shaft caused by rotating of the second link, since the control apparatus of Park et al. facilitates the calculation of torque applied to the decelerator/reduction gear to ensure a more stable operation of the robot.

12. 	Claim(s) 5, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 9,647,513 B2) in view of Kamiya et al. (US 9,677,953 B2).

	Regarding claim 5, Park et al. discloses the driving mechanism according to claim 1 as shown in the rejection above.
	Park et al. does not disclose wherein the structure includes a detection unit configured to detect a relative movement amount of the first member to the second member at a predetermined position between the first member and the second member.
	However, Kamiya et al. discloses a sensor device 1 mainly formed by a package (first member) 202, a sensor element 214, and a lid (second member) 204. The package 202 has a recessed section. On the inner bottom surface of the recessed section, a first hollow portion 931 which a bottom part of the sensor element 214 fits with is formed. On the lid 204, a second hollow portion 932 which a top part of the sensor element 214 fits with is formed. The bottom part of the sensor element 214 is placed inside the first hollow portion 931. The lid 204 is placed on the sensor element 214 in the state where the second hollow portion 932 is fitted with the top part of the sensor element 214, and the lid 204 covers an opening 220 of the recessed section of the package 202 (Col. 6, lines 22-42).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the torque sensor of Park et al. to include the features of Kamiya et al. in order to stably maintain detection characteristics of a sensor element accommodated in a package over a long period are provided by forming a stably producible structure of a package that does not easily deteriorate.

	Regarding claim 10, Park et al. in view of Kamiya et al. discloses the driving mechanism as shown in the rejection of claim 5 above.
	Park et al. further discloses wherein the first link includes a robot (FIG. 1A), and wherein a wire of the detection unit is fixed to the frame (i.e. central hollow shaft 110 which is connected to the sensor unit 130 may connect electric wires through the central hole that is an empty space, and a structure in which power generated by a motor 121 of the actuator unit 100 is output to a sensor frame 131 of the sensor unit 130 through a harmonic decelerator that is connected by the input hollow shaft 129 – Col. 11, line 59 – Col. 12, line 13).

	Regarding claim 14, Park et al. in view of Kamiya et al. discloses the driving mechanism according to claim 11 above.
	Park et al. further discloses wherein the motor includes a position detection unit configured to detect a position of the motor rotating shaft (i.e. driving unit 120 may be in a middle portion of the actuator unit 100, and may include the motor 121, a decelerator 123, an encoder 125, and the input hollow shaft 129 – Col. 12, lines 14-16, 31 and 32), and includes a current detection unit configured to detect a current generated by rotation of the motor rotating shaft (i.e. the motor controller may calculate the current reference value through computation based on rotation information of the motor 121 received from the encoder 125 and may apply the current reference value to the power converter – Col. 16, lines 14-25), wherein the control unit includes an acceleration acquisition unit, wherein the acceleration acquisition unit is configured to acquire acceleration of rotation of the motor rotating shaft based on a value detected by the position detection unit (i.e. the acceleration sensor or the tilt sensor may monitor a state of the vertical shaft 300, the articulated arm 400, or the hand 500 alone or along with the torque sensor - Col. 13, lines 62-67).
	Park et al. does not disclose a parameter storage unit, wherein the parameter storage unit is configured to store inertial information of the motor, inertial information of the transmission mechanism, inertial information of the reduction gear, and a value of transmission efficiency of the transmission mechanism, and wherein the input shaft torque acquisition unit is configured to acquire the input shaft torque from detected values from the position detection unit and the current detection unit, a value of the acceleration of the rotation of the motor rotating shaft, the inertial information of the motor, the inertial information of the transmission mechanism, the inertial information of the reduction gear, and the value of transmission efficiency of the transmission mechanism

13. 	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 9,647,513 B2) in view of Mohri et al. (US 9,321,177 B2).

	Regarding claim 8, Park et al. overcomes the driving mechanism according to claim 7 as shown in the rejection above.
	Park et al. does not disclose wherein the transmission mechanism is a bevel gear.
	However, Mohri et al. discloses that axles 21 and 31 are coupled at their central end faces with a first and second bevel gears 42 and 43 of the differential mechanism 4 (Col. 3, lines 39-64).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism of Park et al. to include the features of Ikeda et al. so that the actuator produces a sufficient and stable output torque in the entire speed range from stoppage to the normal operating speed.
	
14. 	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 9,647,513 B2) in view of Mikoshi et al. (US 4,828,451 A). 

	Regarding claim 12, Park et al. overcomes the method according to claim 12 as shown in the rejection above.
	Park et al. does not disclose wherein the motor rotating shaft or the input shaft rotates by rotation of an output shaft of the reduction gear configured to rotate in the interlocked manner by rotation of the second link.
	However, Mikodhi et al. discloses that motors M4 and M5 rotatably drive the gears 245 and 246 through the first and second interlocking shafts 231 and 232 to allow the third and fourth gears 245 and 246 to rotate at equal speeds (Col. 13, lines 1-4).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. to include the features of Mikodhi et al. so that, in a case where six or more joints are used, even when bending joints at both ends among three optionally continuing bending joints not in alignment are fixed in position, the intermediate bending joint can desirably be selected in position.

15. 	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 9,647,513 B2) in view of Maeda (US 9,228,509 B2).
	
	Regarding claim 13, Park et al. overcomes the method according to claim 11 as shown in the rejection above.
	Park does not disclose wherein the control unit includes a torque updating unit configured to update, based on the input shaft torque calculated by the input shaft torque acquisition unit, the input shaft torque acquired based on the deformation.
	However, Maeda discloses first and second preload torque value generating units that generate the first and second preload torque value so that an output torque larger than first and second acceleration/deceleration torques required on the drive shaft of the first and second motors during acceleration/deceleration of the first motor will be produced on the drive shaft of the first motor, and modifies the generated first preload torque value based on a prescribed time constant, and when the magnitude of the second acceleration exceeds a preset value (Col. 2, lines 47-60).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism of Park et al. to include the features of
Maeda so that backlash occurring between the driven member and the machine element of the transmission mechanism connected to the motor drive shaft can be suppressed, even during acceleration/deceleration of the motors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664